           Case: 3:19-cr-00057-jdp Document #: 2 Filed: 05/15/19 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT               .. .n::c l 1:J
                       FOR THE WESTERN DISTRICT OF WISCO~~f,_,JE.i]l '· .. ,, '.' .. ' . I I                             co
                                                                                     ,: i '   j, ·    /   ! .: p;; :• : •.u
                                                                                                                        j, J::1


    UNITED STATES OF AMERICA                                      INDICTMENT f ' .• T--.                  _ ;_ ·. ' '
                                                                                      -'·-!,I        I ~     !     : .


                  V.                                   Case No.   19          CR                     .,· 5· 7             JDP
                                                                  18 U.S.C.   §   924(a)(l)(A)
    ALEX JARED ZWIEFELHOFER,

                                Defendant.


    THE GRAND JURY CHARGES:

                                             COUNTl

           On or about March 25, 201$~the Western District of Wisconsin, the defendant,

                                 ALEX JARED ZWIEFELHOFER,

    knowingly made a false statement and representation to Tilden Gun, 12427 98th Ave,

    Chippewa Falls, Wisconsin, licensed under the provisions of Chapter 44 of Title 18,

    United States Code, with respect to information required by the provisions of Chapter 44

    of Title 18, United States Code, to be kept in the records of Tilden Gun, in that the

    defendant certified that he was not under indictment or information in any court for                          a

    felony, or any other crime for which the judge could imprison him for more than a year.

           (In violation of Title 18, United States Code, Section 924(a)(l)(A).)

                                              A TRUE BILL

                                           c~ PRESIDING JUROR

                                              Indictment returned:


   ~~
~~SCOTT C. BLADER
   United States Attorney
